Per Curiam.  Appellant’s attorney of record, Robertert W. Bush, represented appellant in a jury trial before the Faulkner County Circuit Court. On June 22, 1998, appellant filed a pro se notice of appeal from his conviction. On February 8, 1999, Mr. Bush filed a motion in this court seeking to be relieved as appellant’s counsel, but there is no evidence in the record indicating that Mr. Bush was relieved from filing a notice of appeal on appellant’s behalf or from representing appellant in his appeal. Rather than granting Mr. Bush’s motion in the absence of a record demonstrating what, if any, action the trial court may have taken regarding this issue, we remand this matter to the trial court to settle the record in accordance with Ark. R. App. P. — Civil 6(d), made applicable to criminal proceedings pursuant to Ark. R. App. P. — Crim. 4(a). See Finch v. State, 329 Ark. 319, 319-20, 947 S.W.2d 11 (1997) (citing West v. State, 322 Ark. 114, 907 S.W.2d 133 (1995) (per curiam)). Further, we direct that the record, as setded, be filed with this court’s clerk within thirty-five days.